EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 9-13,17-19 and 21-25 comprise a “withdrawn” claim status.  
Amend the claim status of claims 9-13,17-19 and 21-25 to read --Cancelled--.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: 

A sheet product dispenser comprising:
a housing including a base portion and a cover, wherein the cover is movable relative to the base portion to define an open position and a closed position;
a roll holder configured to support a product roll;
a dispensing mechanism comprising a drive roller and a nip roller, wherein the dispensing mechanism is configured to receive sheet product of the product roll between the drive roller and the nip roller;
a motor configured to rotate the drive roller of the dispensing mechanism to cause a portion of the sheet product to dispense from the sheet product dispenser; and
a controller, wherein the controller is configured to:
determine a sheet length for dispensing from the sheet product dispenser;
cause the motor to operate to cause sheet product to be dispensed from the sheet product dispenser;
monitor an amount of rotation of the motor as the motor operates for dispensing by monitoring a voltage signal of the motor during operation of the motor and determining an occurrence of a spike in the voltage signal, wherein the spike is based on an inductive spike in the voltage signal that occurs when brushes of the motor contact a commutator at each magnetic pole as the motor rotates, wherein the occurrence of the inductive spike directly correlates to a known amount of rotation of the motor; and 
cause, in an instance in which the amount of rotation of the motor corresponds to the determined sheet length, the motor to cease operation so as to cause the determined sheet length of sheet product to be dispensed from the sheet product dispenser…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651